Drunkenness in a public place is the offense; punishment fixed at a fine of eighty-five dollars.
Appellant was tried in the Justice Court and convicted, the jury assessing against him a fine of seventy-five dollars. On appeal to the County Court and trial de novo he was again convicted and his punishment fixed at a fine of eighty-five dollars. His appeal to this court is unauthorized by reason of Art. 53, C. C. P., 1925, which reads thus:
"The Court of Criminal Appeals shall have appellate jurisdiction co-extensive with the limits of the State in all criminal cases. This article shall not be construed as to embrace any case which has been appealed from any inferior court to the county court, or county court at law, in which the fine imposed by the county court or county court at law shall not exceed one hundred dollars."
See also Verga v. State, 280 S.W. 776.
The appeal is dismissed.
Dismissed.